DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
During a telephone conversation with Asmita Chande on July 22, 2021, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings were received on 10/16/19. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-3 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Rose et al. (Pub. No.: US 2011/0029114), hereinafter, Rose.
Regarding claim 1, Rose discloses a calibration panel (800, see: par. 0053), comprising: 
a body (805), formed by additive manufacturing from a first digital material (see: Figs. 1, 8-9 and par. 0007-0008) having an acoustic property selected to approximate an acoustic property of a composite material [the exemplary embodiments described herein enable production of NDE POD standards in a broad range of construction materials (e.g., metals, ceramics, polymers, etc) supported by the many different additive manufacturing methods, see: par. 0041]; and 
an insert (810, 815) embedded within the body, the insert (810, 815) formed of at least a second digital material having an acoustic property selected to approximate an acoustic property of a defect within the composite material (see: par.0037, 0039, 0041,  0053, 0056 
Regarding claim 2, Rose discloses the calibration panel of claim 1, where the body (805) further comprises: a front surface (806); an opposing back surface (see: Figs. 8 and 9); and wherein the insert is embedded within the body at a distance from the front surface selected to approximate a depth of the defect within the composite material (see: Figs. 8-9). 
Regarding claim 3, Rose discloses the calibration panel of claim 1, where the defect is selected from the group consisting of a void, porosity, a non-uniform material distribution, a delamination, a contaminant, an inclusion, and damage (see: par. 0036, 0050, 0060, 0072). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (Pub. No.: US 2011/0029114), hereinafter, Rose.
Regarding claim 5, although Rose discloses the article of manufacture can include a test component and one or more simulated defects disposed in the test component, the simulated defects generated from an electronic representation of the simulated defects combined with an electronic representation of the test component, wherein the test component and simulated defects are additively manufactured to produce a final POD article, but, it does not particularly disclose where the insert is formed of a composition of the second digital material and at least a third digital material. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention using the teachings of the above invention to be motivated to recognize how to provide more than two digital materials in a reliable and efficient manner.
Allowable Subject Matter
Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-16 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone and in combination does not disclose or suggest “the calibration panel of claim 1, where the second digital material is selected based on a determined acoustic impedance value Z'.sub.d according to the equation R 1 = R 2 ( Z d - Z b Z d + Z b ) 2 = ( Z d ' - Z b ' Z d ' + Z b ' ) 2 ##EQU00008## where Z.sub.d is an impedance of an actual defect, Z.sub.b is an impedance of the composite material, Z'.sub.d is an impedance of the defect, and Z'.sub.b is an impedance of the body” as recited in claim 4 and “a method of manufacturing a calibration panel, the method comprising: mixing a second digital material and a third digital material to form an insert, where the second digital material has an acoustic property value less than an acoustic property value of a defect within the composite material, and where the third digital material has an acoustic property value greater than the acoustic property value of the defect; and embedding the insert within the body” as recited in claim 9.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861